       Case 6:19-cv-00925 Document 1 Filed 05/15/19 Page 1 of 4 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISON

ANISSA HILTON,
                                                                     925
                                                 CASE NO.: 6:19-CV-_________-ORL-_______
       Plaintiff,

v.

RESEARCH INSTITUTE OF CENTRAL FLORIDA, LLC,
and GPS MEDICAL, LLC,

      Defendants.
_____________________________________________/

                                    NOTICE OF REMOVAL

       COMES NOW, Defendants RESEARCH INSTITUTE OF CENTRAL FLORIDA, LLC and GPS

MEDICAL, LLC (collectively the “Defendants”), by and through their undersigned counsel, and

hereby file this Notice of Removal of this civil action pursuant to 28 U.S.C. §§1441 and 1446. In

support of this removal, the Defendants state as follows:

       1.     On May 3, 2018, Plaintiff, ANISSA HILTON (“Hilton”), filed an action in the Circuit

Court of the Ninth Judicial Circuit, in and for Orange County, Florida, styled Anissa Hilton v.

Research Institute of Central Florida, LLC, and GPS Medical, LLC, Case No. 2018-CA-004556-O.

       2.     The Complaint and Summons were served on the Defendants on August 22,

2018. Defendants filed a Motion to Dismiss on October 1, 2018, based on improper venue as

the Defendants’ principal place of business is located in Seminole County, Florida.

Furthermore, Hilton’s sole claim in the original complaint was brought pursuant to the Orange

County Civil Rights Ordinance (“OCCRO”), however the alleged actions did not occur in Orange

County.
       Case 6:19-cv-00925 Document 1 Filed 05/15/19 Page 2 of 4 PageID 2



       3.      On April 25, 2019, Plaintiff filed an Amended Complaint, bringing a new claim

under 42 U.S.C. §1981 and eliminating the claim under the OCCRO. The Amended Complaint

makes this action removable.

       4.      This Notice of Removal is being filed within 30 days of the filing of the Amended

Complaint and is timely filed under 28 U.S.C. §1446(b)(3). True and correct copies of the

Amended Complaint, as well as all other documents filed with the Circuit Court, are attached

hereto and incorporated herein as Exhibit A.

       5.      Hilton was an employee of the Defendants from September 2016 until she was

terminated on December 11, 2017. In her Amended Complaint, Hilton alleges race-based

discrimination pursuant to 42 U.S.C. § 1981.

       6.      The District Courts of the United States have original jurisdiction over civil claims

arising under 42 U.S.C. §1981, pursuant to 28 U.S.C. §1331, without respect to the amount in

controversy or the citizenship of the parties. Hilton withdrew her state law claim.

       7.      The events alleged by Hilton giving rise to this claim occurred in Winter Park,

Seminole County, Florida. Thus, venue properly lies in the United States District Court for the

Middle District of Florida, Orlando Division.

       8.      The Defendants are herewith providing notice of this Notice of Removal to

Hilton and will concurrently file a copy of the Notice with the Clerk of the Ninth Judicial Circuit,

in and for Orange County, Florida, pursuant to 28 U.S.C. §1446(d). A true and correct copy of

the Notice of Filing Notice of Removal that will be filed with the State Court is attached hereto

and incorporated herein as Exhibit B.




                                                 2
       Case 6:19-cv-00925 Document 1 Filed 05/15/19 Page 3 of 4 PageID 3



       9.      Therefore, this action may be removed to the United States District Court for the

Middle District of Florida, pursuant to the aforementioned provisions.

       WHEREFORE, Defendants, RESEARCH INSTITUTE OF CENTRAL FLORIDA, LLC and GPS

MEDICAL, LLC respectfully pray that this action be removed to the United States District Court,

Middle District of Florida, Orlando Division.

       Respectfully submitted this 15th day of May 2019.

                                                BURRUEZO & BURRUEZO, PLLC

                                                /s/ Carlos J. Burruezo, Esq.
                                                CARLOS J. BURRUEZO, ESQ.
                                                Florida Bar Number 843458
                                                carlos@burruezolaw.com
                                                docketing@burruezolaw.com
                                                BERTHA L. BURRUEZO, ESQ.
                                                Florida Bar Number 596973
                                                bertha@burruezolaw.com
                                                941 Lake Baldwin Lane, Suite 102
                                                Orlando, Florida 32814
                                                Office: 407.754.2904
                                                Facsimile: 407.754.2905

                                                Attorneys for Defendants,
                                                RESEARCH INSTITUTE OF CENTRAL FLORIDA, LLC
                                                and GPS MEDICAL, LLC




                                                  3
       Case 6:19-cv-00925 Document 1 Filed 05/15/19 Page 4 of 4 PageID 4



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 15, 2019, a true and correct copy of the foregoing was

filed with the Clerk of Court using the CM/ECF system which will send a copy to: Counsel for

Plaintiff, Noah E. Storch, Esq., Richard Celler Legal, P.A., 7450 Griffin Road, Suite 230, Davie,

Florida, 33314 (noah@floridaovertimelawyer.com).

                                            /s/ Carlos J. Burruezo, Esq.
                                                 Attorney for Defendants




                                                                                        4838-0099-6247, v. 1




                                               4
